Opinion of the Court by
Judge Clarke
Reversing.
This indictment charges appellant with all of the several offenses denounced by the first section of the *365Rash-Grullion act. His demurrer thereto was overruled without au election being required of or made by the prosecuting attorney as to which charge he would prosecute.
Reversals for this particular error have been uniform and so frequent that we are ashed by the attorney general in reversing this case to place such emphasis upon the decision as will prevent further disregard of this old and simple rule of practice.
We cannot, however, see how or believe that any emphasis we might put upon a particular decision could be more effective than the frequency of such decisions in securing either an avoidance of the error or a realization of the utter futility of such trials.
For the reason indicated, the judgment is reversed, and the cause remanded for proceedings consistent herewith.